77010: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-39599: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77010


Short Caption:JPMORGAN CHASE BANK, NAT'L ASS'N VS. SFR INV.'S POOL 1, LLCCourt:Supreme Court


Related Case(s):71337, 83214


Lower Court Case(s):Clark Co. - Eighth Judicial District - A692304Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:09/25/2018 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						John D. Tennert
							(Fennemore Craig P.C./Reno)
						


AppellantJPMorgan Chase Bank, National AssociationMatthew D. Lamb
							(Ballard Spahr LLP/Washington DC)
						Holly A. Priest
							(Ballard Spahr LLP/Las Vegas)
						Joel E. Tasca
							(Ballard Spahr LLP/Las Vegas)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Kim Gilbert Ebron)
						





Docket Entries


DateTypeDescriptionPending?Document


09/21/2018Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court.


09/21/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-37094




09/21/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-37096




09/24/2018Filing FeeFiling Fee Paid. $250.00 from Ballard Spahr.  Check no. 00384.


09/25/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser.18-37457




10/12/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-40042




10/15/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).18-40239




10/17/2018Notice/IncomingFiled Amended Certificate of Service for Appellant's Docketing Statement.18-40849




10/29/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 5, 2018, at 1:30 pm.18-42375




11/30/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  At the status check both sides argued that settlement was impossible.  (SC)18-906351




11/30/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief and appendix. (SC).18-906513




12/14/2018Transcript RequestFiled Certificate of No Transcript Request.  (SC)18-908760




01/14/2019Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellant's response is served. Briefing is suspended. (SC).19-01818




02/14/2019MotionFiled Appellant's Response to Order to Show Cause. (SC)19-07038




02/26/2019Order/ProceduralFiled Order Reinstating Briefing. Appellant's Opening Brief and Appendix due: 45 days. (SC).19-08774




04/12/2019BriefFiled Appellant's Opening Brief. (SC)19-16221




04/12/2019AppendixFiled Appellant's Appendix - Volume 1. (SC)19-16222




04/12/2019AppendixFiled Appellant's Appendix - Volume 2. (SC)19-16223




04/12/2019AppendixFiled Appellant's Appendix - Volume 3. (SC)19-16224




04/12/2019AppendixFiled Appellant's Appendix - Volume 4. (SC)19-16225




04/19/2019BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Appellant and Reversal of the District Court's Judgment. (SC)19-17322




05/13/2019MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief (First Request). (SC)19-20835




05/14/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: June 12, 2019. (SC)19-20987




06/12/2019MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief (Second Request). (SC)19-25574




06/19/2019Order/ProceduralFiled Order Granting Motion.  Respondent shall have until July 12, 2019, to file and serve the answering brief.  (SC)19-26485




07/12/2019BriefFiled Respondent's Answering Brief. (SC)19-29860




07/12/2019AppendixFiled Respondent's Supplemental Appendix Volume 1. (SC)19-29861




07/14/2019BriefFiled Amended Respondent's Answering Brief. (SC)19-29865




07/15/2019Notice/IncomingFiled Notice of Appearance of Counsel (Matthew D. Lamb associates with Joel E. Tasca and Holly A. Priest for Appellant). (SC)19-29925




08/09/2019MotionFiled Stipulation to Extend Deadline to File Reply Brief. (SC)19-33538




08/09/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: September 11, 2019. (SC)19-33588




09/11/2019BriefFiled Appellant's Reply Brief. (SC)19-38078




09/12/2019Case Status UpdateBriefing Completed/To Screening. (SC)


07/28/2020Notice/IncomingFiled Appellant's Notice of Supplemental Authorities. (SC)20-27435




08/13/2020MotionFiled Respondent's Response to Supplemental Authorities and Request for Supplemental Briefing.  (SC)20-29938




08/20/2020MotionFiled Appellant's Response to Motion to Request to Supplement Briefing. (SC)20-30753




08/27/2020MotionFiled Respondent's Reply in Support of Supplemental Briefing. (SC)20-31749




09/03/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have 14 days from the date of this order to file and serve a supplemental brief that does not exceed 5 pages or the equivalent type-volume limitation.  Appellant may file a supplemental responsive brief within 7 days of service of respondent's supplemental brief.  The responsive brief shall not exceed 5 pages or the equivalent type-volume limitation.  (SC)20-32561




09/17/2020BriefFiled Respondent's Supplemental Brief in Response to Supplemental Authorities. (SC)20-34345




09/24/2020BriefFiled Appellant's Supplemental Response Brief. (SC)20-35267




10/05/2020Notice/IncomingFiled Notice of Change of Address. (SC)20-36528




10/29/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded with Instructions."  Before the Court EN BANC. Authored by, Stiglich, J., Majority:  Stiglich/Pickering/Gibbons/Hardesty/Parraguirre/Cadish/Silver  136 Nev. Adv. Opn. No. 68.  (SC)20-39599




11/17/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Petition for Rehearing due:  November 30, 2020.  (SC)20-41789




11/30/2020Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)20-43287




11/30/2020Filing FeeFiling fee paid. E-Payment $150.00 from Karen L. Hanks. (SC)


12/15/2020Post-Judgment PetitionFiled Respondent's Notice of Supplement Authorities. (SC)20-45418




12/23/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)20-46361




01/06/2021MotionFiled Respondent's Motion for Stay Issuance of Remittitur. (SC)21-00339




01/13/2021MotionFiled Appellant's Response to Motion to Stay Remittitur. (SC)21-01154




01/20/2021MotionFiled Respondent's Reply to Response in Support of Motion to Stay Issuance of Remittitur. (SC)21-01673




02/11/2021Notice/IncomingFiled Respondent's Notice of Supplemental Authorities in Support of Motion to Stay. (SC)21-04195




03/01/2021Notice/IncomingFiled Appellant's Response to Notice of Supplemental Authorities in Support of SFR's Motion to Stay. (SC)21-05848




03/01/2021MotionFiled Respondent's Reply in Support of Notice of Supplemental Authorities. (SC)21-06004




03/19/2021Order/ProceduralFiled Order Granting Motion to Stay Remittitur.  the motion for stay of remittitur is granted to the following extent: within 45 days of the date of this order, respondent shall file a status report with this court regarding the certiorari proceedings in the United States Supreme Court in SFR Investments Pool 1, LLC v. M&T Bank.  If the certiorari proceedings are resolved prior to the expiration of the 45-day period, respondent shall immediately notify this court in writing.  Failure to comply will result in the immediate issuance of the remittitur.  The issuance of the remittitur in this appeal shall be stayed pending further order of this court.  (SC)21-08033




04/27/2021Notice/IncomingFiled Respondent's Status Report. (SC)21-12077




05/03/2021Order/ProceduralFiled Order. Respondent has now filed a status report indicating that the United States Supreme Court denied the petition for a writ of certiorari on April 26, 2021. Accordingly, the clerk of this court shall issue the remittitur forthwith. (SC)21-12568




05/03/2021RemittiturIssued Remittitur. (SC)21-12597




05/03/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/18/2021RemittiturFiled Remittitur. Received by District Court Clerk on May 4, 2021. (SC)21-12597





Combined Case View